        Case 18-02249-TPA Doc 12-5 Filed 01/18/19 Entered 01/18/19 14:30:37                     Desc
                 Summons in an Adv Proc. TPA: Notice Recipients Page 1 of 1
                                                    Notice Recipients
District/Off: 0315−2                       User: vson               Date Created: 1/18/2019
Case: 18−02249−TPA                         Form ID: 315             Total: 1


Recipients of Notice of Electronic Filing:
aty         Ross M Babbitt          rbabbitt@babbitt−lawfirm.com
                                                                                              TOTAL: 1
